            Case 1:19-cv-00214-AJ Document 16 Filed 12/30/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


Jennifer Artesi                                )
                                               )
v.                                             )       Civil Action No.: 1:19-CV-00214-SM
                                               )
DeMoulas Super Markets, Inc. d/b/a             )
Market Basket, and                             )
Dennis Labatte                                 )


                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        NOW COME the Defendants, by and through their counsel, Maggiotto, Friedman,

Feeney & Fraas, PLLC, and pursuant to Federal Rule of Civil Procedure Rule 56 move this

Court to grant summary judgment in its favor on all counts of Plaintiff’s Complaint, and in

support thereof, state as follows:

     1. This matter arises out of allegations by the Plaintiff that the Defendants discriminated

        against Plaintiff on the basis of her gender and disability.

     2. Contrary to the Plaintiff’s assertions, the undisputed facts show that Plaintiff was

        terminated for abandoning her job and was not discriminated against on the basis of

        gender or disability at any time.

     3. Count I and II of Plaintiff’s Complaint assert that DeMoulas discriminated against her on

        the basis of disability, created a hostile work environment, and failed to accommodate her

        disability pursuant to the ADAAA and N.H. RSA 354-A. The undisputed facts show that

        Plaintiff was terminated for abandoning her job and not because of any disability. The

        few stray comments regarding her disability Plaintiff can point to over years of

        employment “falls far short of the constant mockery or constant ridicule sufficient to

        prove a claim of disability based harassment.” Posteraro v. RBS Citizens, NA, 159 F.
      Case 1:19-cv-00214-AJ Document 16 Filed 12/30/19 Page 2 of 4



   Supp. 3d 277, 289 (D.N.H. 2016). In addition, Plaintiff never requested an

   accommodation and the undisputed facts show that at the time her FMLA leave expired,

   Plaintiff was unable to perform any functions of her job. The Plaintiff “bears the burden

   of proving that a proposed accommodation would enable her to perform the essential

   functions of her job” and she cannot do so here. Richardson v. Friendly Ice Cream Shop,

   594 F.3d 69, 81 (1st. Cir. 2010). As such, DeMoulas is entitled to summary judgment on

   Count I and II of Plaintiff’s Complaint.

4. Count III and IV of Plaintiff’s Complaint assert that DeMoulas discriminated against her

   on the basis of her gender and created a hostile work environment. There are no facts to

   support an inference that Plaintiff’s termination is causally connected to her gender.

   Beyond a few stray comments across years of employment, the Plaintiff can point to no

   facts which implicate any sort of gender discrimination. Those few comments fall far

   short of the requirement that conduct be “severe and pervasive” to interfere with

   Plaintiff’s employment and rise to the level of a hostile work environment. Gerald v.

   Univ. of P.R. 707 F.3d 7, 18 (1st Cir. 2013). As such, DeMoulas is entitled to summary

   judgment on these counts.

5. Count V asserts that Mr. LaBatte aided and abetted discrimination at DeMoulas.

   However, the New Hampshire Court has noted that in order for an individual to be liable,

   the Plaintiff must prove “that the individual aided and abetted an unlawful discriminatory

   practice committed by an employer.” US Equal Empl. Opp. Com’n v. Fuller Oil Co., 134

   A. 3d 17, 21 (NH 2016). Because the undisputed facts show that DeMoulas did not

   discriminate against Plaintiff for any reason, Mr. LaBatte is entitled to summary

   judgment on this claim.
          Case 1:19-cv-00214-AJ Document 16 Filed 12/30/19 Page 3 of 4



   6. Count VI asserts that the Defendants retaliated against Plaintiff for exercising her rights

      under the ADA and RSA 354-A. However, the undisputed facts show that Plaintiff did

      not engage in any protected act prior to her termination. Plaintiff neither raised any

      complaints of harassment nor made any requests for accommodation prior to her

      termination. Absent any protected acts prior to her termination, the Defendants are

      entitled to summary judgment on this claim.

   7. Count VII asserts that DeMoulas violated the FMLA by retaliating against Plaintiff for

      asserting her rights under the FMLA. DeMoulas is entitled to summary judgment on this

      count because the undisputed facts show that Plaintiff was provided all FMLA leave time

      to which she was entitled and there is nothing more than a temporal proximity between

      her non-renewal and her leave. See Carrero-Ojeda v. Autoridad de Energia Electrica,

      755 F.3d 711 (1st Cir. 2014). In addition, Plaintiff’s repeated use of FMLA leave time

      across her years of employment reflect that at no point has DeMoulas retaliated against

      Plaintiff for use of FMLA leave.

   8. The grounds for this motion are set forth in the attached Memorandum of Law, Affidavit

      of Dona Feeney, Esq., Affidavit of Operations Supervisor Joseph Schmidt, and

      accompanying deposition transcripts and exhibits.

   9. Due to the dispositive nature of this motion, the assent of Plaintiff’s counsel has not been

      sought.



WHEREFORE, the Defendants respectfully request that this Honorable Court:

   A. Grant their Motion for Summary Judgment on All of Plaintiff’s Claims; and

   B. For other relief as is just and proper.
          Case 1:19-cv-00214-AJ Document 16 Filed 12/30/19 Page 4 of 4




                                    Respectfully submitted,

                                    DeMoulas Super Markets, Inc.
                                    and
                                    Dennis LaBatte

                                    By their Attorneys,
                                    MAGGIOTTO, FRIEDMAN, FEENEY & FRAAS, PLLC



Dated: December 30, 2019              By:    _/s/ Dona Feeney___________________.
                                            Dona Feeney, Esq. (N.H. Bar #12854)
                                            58 Pleasant Street
                                            Concord, NH 03301
                                            (603) 232-5469 or 225-5152
                                            dfeeney@mffflaw.com




                               CERTIFICATE OF SERVICE


       I hereby certify that on December 30, 2019 a copy of the foregoing has been served

through the court’s ECF filing system on Leslie H. Johnson, Esq.


                                                   __/s/ Dona Feeney_________________
                                                   Dona Feeney, Esq.
